In the
                              Court of Appeals
                      Second Appellate District of Texas
                               at Fort Worth
                                      No. 02-21-00143-CR
                                      No. 02-21-00144-CR

                      RODRICK DESHION STEELE JR., Appellant

                                                  V.

                                    THE STATE OF TEXAS



                          On Appeal from the 396th District Court
                                   Tarrant County, Texas
                           Trial Court No. 1523899D, 1523904D


                                   ABATEMENT ORDER

       We have considered “Adam L. Arrington’s Motion for Leave to Withdraw as Attorney of

Record.”

       The motion is GRANTED. The Hon. Adam L. Arrington is permitted to withdraw as

counsel for appellant. We abate this appeal and remand this case to the trial court to appoint

substitute appellate counsel and take any other measures that the trial court deems necessary to

ensure that appellant does not forfeit his right to appeal.
       The trial court shall file a supplemental clerk’s record containing the order appointing

substitute appellate counsel on or before May 31, 2022. Upon our receipt of the supplemental

clerk’s record, the appeal of this cause shall be automatically reinstated without further order.

       We direct the clerk of this court to send a notice of this order to the appellant, the Hon.

Adam L. Arrington, the State’s attorney of record, the trial court judge, the trial court clerk, and

the court reporter.

       Dated April 28, 2022.


                                                              Per Curiam




                                                 2